Citation Nr: 1141348	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from August 1951 until August 1974.  He died in February 2005; the appellant is his widow. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Subsequently, the claim file was transferred to the RO in San Diego, California.

The Board remanded the case in March 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to contact the appellant regarding claimed in-service treatment of her husband, contact the facilities where she claimed he had been treated to seek any available records and then re-adjudicate the claim.  The AOJ attempted to conduct the required development and provided the appellant with a supplemental statement of the case in June 2011, in which the AOJ again denied the claim.

The appellant requested a hearing on her March 2006 substantive appeal, and the Board scheduled her for a May 2009 Travel Board hearing.  She failed to appear for her scheduled hearing, however, and her hearing request therefore is considered withdrawn. 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim for service connection for the cause of the Veteran's death.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

During the pendency of the current appeal, the Court issued a decision regarding the general notice requirements for DIC claims under the VCAA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that proper VCAA notice for DIC claims must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

In May 2005, the appellant was sent a VCAA notice letter in response to her application for benefits.  However, the letter did not comply with the notice elements set forth in Hupp.  Accordingly, on remand the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her DIC claim in compliance with Hupp.

In addition, the Board notes that despite the actions identified in the March 2010 remand, the AOJ failed to satisfy the duty to assist the appellant established by the VCAA and set forth in that remand.  Specifically, in her substantive appeal the appellant identified numerous hospitals at which she alleges the Veteran was treated during his time in service for heart problems.  In particular, the appellant asserted in her substantive appeal that from 1951 to 1974 the Veteran was seen at Lackland Air Force Base, Hunter Air Force Base, Dyess Air Force Base, Hickam Air Force Base, Edwards Air Force Base, Vandenburg Air Force Base, March Air Force Base, China Lake Navy Institution, and Keflavik Naval Air Station.  Moreover, during the same time period she indicated he was also seen in hospitals in White Sands, New Mexico; Roswell, New Mexico; Brize Norton, England; Fairford, England; Bossier, Louisiana; Cheyenne, Wyoming; Altus, Oklahoma; Tachikawa, Japan; Kadena, Okinawa; Oson, Korea; Upper Heyford, Oxfordshire; Wiesbaden, Germany; Athens, Greece; and Loma Linda, California.  Although service treatment records indicate that the Veteran received treatment at some of these locations, it does not appear records are on file for all of these locations.

Thus, the Board directed the AOJ in the March 2010 remand to contact the appellant and request additional information concerning the Veteran's alleged treatment at the above facilities.  The Board further directed the AOJ to use any information the appellant provided in response, as well as the Veteran's service personnel records, to correlate the Veteran's duty locations with his likely available medical facilities and contact each of the above facilities directly to request the facility to provide any records for the Veteran in its possession.  However, on remand the AOJ failed to complete any but the first directed action; when it did not receive additional information from the appellant concerning the Veteran's claimed hospitalizations, the AOJ simply re-adjudicated the claim without obtaining the Veteran's service personnel records or contacting any identified facility directly to request relevant records. 

Thus, the Board finds that additional development is yet required in order to satisfy VA's obligations under the VCAA.  Specifically, on remand, the AOJ must request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other agency that may hold records relevant to the Veteran's claimed in-service hospitalizations.  Furthermore, the appellant must be notified if the search for corroborating information leads to negative results.  After the Veteran's personnel records have been obtained and associated with the claims file, the AOJ must directly contact each of the facilities identified by the appellant to determine if any additional treatment records of the Veteran are available and obtain any such available records.  This development is required regardless of whether any further information is obtained from the appellant or whether the AOJ is able to obtain the Veteran's service personnel records.

In view of the foregoing, the case is REMANDED for the following action:

1.  The appellant and her representative must be sent a VCAA letter that complies with Hupp, supra.  The appellant must be given opportunity to respond.  Among other things, the appellant and her representative must be again asked to provide the dates of the Veteran's treatment at each of the identified military facilities, as well as any other information that could help the AOJ identify any available records.

2.  The AOJ must contact the NPRC or any other appropriate agency with a request for the Veteran's entire service personnel record.  If the search for the Veteran's service personnel records leads to negative results, this must be documented in the claims file.  Then, the appellant must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

3.  Using any information the appellant provides in response, as well as the Veteran's service personnel records as procured in Paragraph 2, above, to correlate the Veteran's duty locations with his likely available medical facilities, the AOJ must contact the identified facilities directly and request that each facility provide any records for the Veteran in its possession:

* Lackland Air Force Base; 
* Hunter Air Force Base; 
* Dyess Air Force Base; 
* Hickam Air Force Base; 
* Edwards Air Force Base; 
* Vandenburg Air Force Base; 
* March Air Force Base; 
* China Lake Navy Institution; 
* Keflavik Naval Air Station;
* White Sands, New Mexico; 
* Roswell, New Mexico; 
* Brize Norton, England; 
* Fairford, England; 
* Bossier, Louisiana; 
* Cheyenne, Wyoming; 
* Altus, Oklahoma; 
* Tachikawa, Japan; 
* Kadena, Okinawa; 
* Oson, Korea; 
* Upper Heyford, Oxfordshire; 
* Wiesbaden, Germany; 
* Athens, Greece; 
* and Loma Linda, California.

This action must be completed regardless of whether the appellant supplies any additional information or whether the NPRC or other agency provides the AOJ with the Veteran's service personnel records.

4.  After all the above development has been completed, the AOJ must undertake any additional development deemed necessary, including, if appropriate, obtaining a medical opinion addressing the etiology of the Veteran's death.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

